The opinion in this case, delivered at the last term (104 N.C. 764), clearly indicates that the Court held that the area in question was not a natural oyster bed, and that on the special verdict the defendant was guilty. In entering the judgment, however, we inadvertently said that his Honor committed no error, whereas the judgment should have been, he erred in holding that the defendant was not guilty. For the reasons given in Cookv. Moore, 100 N.C. 294, the motion of the Attorney-General to correct the judgment in the particular mentioned, must be allowed. To that end the clerk will certify this opinion, as heretofore delivered, with the amendment, to the Superior Court, and direct the clerk of the latter court to return to the office of the clerk of this Court the certificate purporting to be the certificate of the judgment of this Court.
 *Page 31